 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-107-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       UNOPPOSED MOTION TO
12                                                               CONTINUE TRIAL AND
       SHELTON SMITH,                                            PRETRIAL MOTIONS
13
                             Defendant.                          DATES
14
15
            This matter comes before the Court on defendant Shelton Smith’s “Unopposed Motion to
16
     Continue Trial and Pretrial Motions Dates.” Dkt. #13. Having considered the facts set forth in
17
     the motion, and defendant’s knowing and voluntary waiver, the Court finds as follows:
18
19          1.     The Court adopts the facts set forth in the unopposed motion; specifically, that
20 defense counsel needs additional time to review all the discovery, as well as conduct
21 investigations and legal research. The Court accordingly finds that a failure to grant a
22 continuance would deny counsel, and any potential future counsel, the reasonable time
23
     necessary for effective preparation, taking into account the exercise of due diligence, within the
24
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25
            2.     The Court finds that a failure to grant a continuance would likely result in a
26
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 1
 1
            3.     The Court finds that the additional time requested between September 9, 2019, and
 2
     the proposed trial date of December 9, 2019 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review the discovery, investigate the matter, and conduct legal research.
 4
     The Court finds that this additional time is necessary to provide defense counsel reasonable time
 5
     to prepare for trial, considering all the facts set forth above.
 6
 7          4.     The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(H)(7)(A).
10          5.     Defendant has signed a waiver indicating that he has been advised of his right to a
11 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including December
13
     31, 2019, Dkt. #14, which will permit trial to start on December 9, 2019, per defense counsel’s
14
     request.
15
16          IT IS HEREBY ORDERED that the trial date be continued from September 9, 2019 to

17 December 9, 2019.
18      IT IS FURTHER ORDERED that the pretrial motions deadline be continued to

19 November 4, 2019.
20      IT IS FURTHER ORDERED that the period of time from the current trial date of

21 September 9, 2019, up to and including December 31, 2019, shall be excludable time pursuant
22 to the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this
23 motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A),
24 and (h)(7)(B).
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 2
 1       DATED this 1st day of August, 2019.
 2
 3
 4
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 3
